Per Curiam,
The appellant was incorporated by the court below on September 3, 1901, under the Act of April 6, 1893, P. L. 10. That act provides that its charter must set forth where its principal office is to be located, and Hazleton, Luzerne County, was named in the charter as the location of that office. This appeal is from the refusal of the court below to allow an amendment to the charter, changing the place of appellant’s principal office from Hazleton to Pittsburgh, Allegheny County. The petition to amend was denied for the reason that there had not been clear proof of the desire for the amendment on the part of the membership of the association. We have not been convinced that this was error, even if the court had authority to allow the amendment. It declined to pass upon that question, and we shall, therefore, not now consider it.
Appeal dismissed at appellant’s-' costs.